Order for judgment affirmed. The plaintiffs brought this action as beneficiaries under a policy of insurance issued by the defendant. The judge ordered judgment for the defendant and the plaintiffs appealed. The ease was submitted on an agreement as to evidence. See King Features Syndicate, Inc. v. Cape Cod Bdcst. Co. Inc. 317 Mass. 652, 653. The evidence shows that the plaintiffs’ son, the insured under the policy, collapsed and died after running four laps on a quarter mile track while participating in the regular physical education program of his high school. By the terms of the policy, in order to recover, the plaintiffs must sustain the burden of proving that loss of life resulted “. . . directly and independently of all other causes from accidental bodily injury.” The death certificate stated the cause of death to be “presumably cardiac exhaustion” and there was no evidence more favorable to the plaintiffs on this issue. This was not proof that the death resulted “from accidental bodily injury.” See Smith v. Travelers Ins. Co. 219 Mass. 147, 149; Henderson v. Travelers Ins. Co. 262 Mass. 522, 526; Cooper v. Prudential Ins. Co. 329 Mass. 301, 303-304.